Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: imaging section, feature quantity calculation section, priority setting section, control amount calculating section in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Andrew Lee on 03/25/2022.

The application has been amended as follows: 
	
13. (Currently amended) A non-transitory storage medium in which an exposure control program for controlling exposure of an imaging section installed in a moving object is stored to cause a computer to execute processing, the processing 15comprises: processing of calculating feature quantities of a plurality of pixels in a frame image acquired by the imaging section which are different from luminance values; processing of setting priority in accordance with the feature 20quantities so that the luminance value(s) of one or more pixels with high calculated feature quantities are preferentially used to calculate an exposure control amount; and processing of calculating the exposure control amount based on the luminance values of the pixels and the set priority.  

14. (Currently amended)  The non-transitory storage medium according to claim 13, wherein the processing of setting the priority is processing of setting the priority so that one or more pixels having feature quantities equal to or larger than a threshold are preferentially used to calculate the 30exposure control amount.  

15. (Currently amended) The non-transitory storage medium according to claim 14, wherein the priority is weighting.  

16. (Currently amended) The non-transitory storage medium according to claim 14, wherein the processing of setting the priority is processing of selecting one or more feature pixels, which are pixels with feature quantities equal to or greater than the threshold, as one or more target pixels, 5which are pixels used to calculate the exposure control amount.  

17. (Currently amended) The non-transitory storage medium according to claim 16, wherein the processing of setting the priority is processing of selecting the one or more feature pixels and one or more adjacent pixels, which 10are pixels within a predetermined range from the feature pixels, as the target pixels.  

18. (Currently amended) The non-transitory storage medium according to claim 13, wherein the feature quantity is edge information representing a 15relationship between pixel values of a pixel of interest and a pixel around the pixel of interest.

Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	Regarding independent claims 1,  7 and 13, the prior art of AOI (US2020/0334477) discloses state estimation apparatus including weighting unit  that may determine the weight for each feature quantity based on a past estimation result of the state of the target person. The prior art of Haruki (US5111301) discloses  that a second solution is designating as a priority region a central region of the picture expected to have a particularly high probability of including the major object among the above-described plurality of regions, weighting a luminance level of the priority region and then computing an average luminance evaluating value (representative value) with respect to all regions. Then, by controlling exposure so as to make the representative value coincide with the target value, an optimum exposure for the major object can be obtained. The prior art of Tsuchiya (US6188434) discloses an apparatus for controlling an exposure so as to maintain proper brightness for a target or desired object regardless of background brightness. The prior art of Haruki (US4969045) discloses an object evaluating value that is calculated based on an exposure evaluating value in a sampling area designated as a priority area, a target luminance level for exposure control is changed according to the relation between this object evaluating value and exposure evaluating values in sampling areas other than the sampling area selected as the priority area. The prior art of Sato (US2007/0001512) discloses a priority level determination section 22 that sets priority levels based on the result of a determination as to whether or not the image information corresponds to a spatial region within the image frame in which the variation in a predetermined evaluation function exceeds a predetermined value, and the distribution on the image plane of the square of the difference in luminance between pixels in adjacent image frames in the time series.
Thus, while many references teaches many references teaches exposure control based on target luminance area and priority area, none of the references alone or in combination, provide a motivation to teach: “5a feature quantity calculation section configured to calculate feature quantities of a plurality of pixels in a frame image acquired by the imaging section which are different from luminance values; a priority setting section configured to set priority in accordance with the feature quantities so that the luminance value(s) of one or 10more pixels with high feature quantities calculated by the feature quantity calculation section are preferentially used to calculate an exposure control amount; and a control amount calculation section configured to calculate the exposure control amount based on the luminance values of the pixels 15and the priority set by the priority setting section” in combination with all other limitations.

Regarding dependent claims 2-6, 8-12 and 14-18, the claims are allowed as being dependent upon claims 1, 7 and 13, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/26/2022